Citation Nr: 1201189	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  09-28 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disability for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.  He died in December 2007.  The Appellant is the surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issue of entitlement to service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1998 Board decision service connection for a skin disability, to include secondary to Agent Orange exposure, was denied and the Veteran did not appeal. 

2.  The evidence submitted since the March 1998 Board decision, by itself or when considered with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim for accrued benefit purposes. 


CONCLUSION OF LAW

The March 1998 Board decision is final.  New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a skin disability for purposes of accrued benefits.  38 U.S.C.A. §§ 1110, 5108, 5121 (West 2002); 38 C.F.R. §§ 3.156, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2011).  This law further requires VA to notify the claimant and any representative, of any information and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of the notice, VA will specifically inform the claimant and her representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on her behalf.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b). 

The appellant has received the notice required by the Veterans Claims Assistance Act of 2000.  Specifically, January 2008 correspondence provided the appellant with notice of the evidence needed to support claim of entitlement to service connection for accrued benefit purposes.  The January 2008 correspondence informed the appellant of the information and evidence she needed to submit, and of the evidence that had been obtained by VA to assist in substantiating her claim.  While the Appellant was not informed how effective dates are assigned as the claim is being denied that defect was not prejudicial.  

The Board further acknowledges that the January 2008 correspondence did not address the concept of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  That error was harmless, however, given than the only evidence that may be considered is the evidence that was of record as of the date of the Veteran's death.  That is, the Board, for accrued benefit purposes, is prohibited from considering any evidence submitted after the Veteran's death in considering the claim of entitlement to service connection for a skin disorder for accrued benefit purposes.  

In this regard, although the claim for accrued benefits under 38 U.S.C.A. § 5121 (West 2002) is a matter separate from the Veteran's claims, because it is based upon a separate statutory entitlement of the survivor for which an application must be filed in order to receive benefits, it is at the same time derivative of the Veteran's claim, in that the claimant's entitlement is based upon the Veteran's entitlement.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) (holding that "the substance of the survivor's claim is purely derivative from any benefit to which the [V]eteran might have been 'entitled' at his death [and gives the survivor] the right to stand in the shoes of the Veteran and pursue his claim after his death.") 

Therefore, the Board's primary analysis must be one that considers the underlying claim, i.e., the claim to reopen the issue of entitlement to service connection a skin disorder, to include secondary to Agent Orange exposure.  The evidence to be considered must have, however, been constructively in the Veteran's file at the time of his death.  38 C.F.R. § 3.1000 (a), (c); Zevalkink, 6 Vet. App. at 493.  Given the applicable and binding law, even if VA had provided the appellant notice of the definition of new and material evidence, notice of the evidence available at the time of the March 1998 Board decision, and notice of the evidence needed to reopen the claim; the appellant as a matter of law could not submit additional evidence for accrued benefit purposes.  Id.  Hence, VA's failure to provide the appellant notice was harmless error. 

VA fulfilled its duty to assist the appellant in obtaining evidence necessary to substantiate her claim.  There is no evidence that additional records which may be requested for accrued benefit purposes.  Thus, the duty to notify and assist as contemplated by appellate provisions have been satisfied with respect to the issues noted. 

Legal Criteria and Analysis

Upon the death of a veteran his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of death based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

In Jones v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  Elkins v. West, 12 Vet. App. 209 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  Id.   

The record contains a March 1998 Board decision which denied entitlement to service connection for a skin disorder to include secondary to Agent Orange exposure.  That decision considered skin disorders which have been associated with Agent Orange to include chloracne and porphyria cutanea tarda, as well as such diagnosed disorders as vitiligo.

In the instant case, the Veteran's widow seeks entitlement to service connection for a skin disability for accrued benefit purposes.  At the time of the Veteran's death he had a pending claim of entitlement to service connection for a skin disability given his October 2007 claim to reopen.  As the RO did not adjudicate the claim prior to his December 2007 death, the claim was "pending" for accrued benefit purposes.  38 C.F.R. § 3.1000(d)(5).

In a March 1998 Board decision entitlement to service connection for a skin disorder was denied because the Veteran had not been diagnosed with a skin disorder recognized by VA as associated with herbicide exposure in the Republic of Vietnam, and because there was no competent evidence otherwise linking a skin disorder to service to include any in-service herbicide exposure.  The Veteran did not appeal that decision, and hence, it is final.  38 U.S.C.A. § 7104.  

Since the March 1998 Board decision and prior to the Veteran's death, additional VA outpatient treatment records were associated with the claim file.  These records continue to document that the appellant had vitiligo, a fact acknowledged in March 1998.  The records, however, do not address the possibility of any relationship between vitiligo and the Veteran's military service to include his Agent Orange exposure.  Moreover, the records do not show a diagnosis of any skin disorder associated with herbicide exposure in the Republic of Vietnam. 

The evidence submitted since 1998 and prior to the Veteran's death does not contain information that would permit the claim to be reopened, either by itself or in connection with the evidence already of record.  Without such evidence, the claim cannot be reopened for accrued benefit purposes.

Because appellant has not fulfilled her threshold burden of submitting new and material evidence to reopen her claim, the benefit of the doubt doctrine cannot be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467   (1993).


ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a skin disorder for accrued benefit purposes.


REMAND

In Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), the United States Court of Appeals for Veterans Claims (Court) held that under 38 U.S.C.A. § 5103(a) notice must include a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service connected. 

At the time of the Veteran's death, service connection was in effect for peripheral neuropathy left and right lower extremities, each rated as 20 percent disabling; peripheral neuropathy of the right and left upper extremities, each rated as 10 percent disabling; type II diabetes mellitus, rated as 10 percent disabling; arteriosclerotic heart disease, rated as 10 percent disabling; residuals of a left ankle fracture, rated noncompensable; erectile dysfunction, rated as noncompensable; and mild nonproliferative diabetic retinopathy, rated as noncompensable.  The combined rating was 60 percent.  After the Veteran's death he was awarded entitlement to a total disability evaluation based on individual unemployability due to service connected disorders from August 9, 2005.  

In January 2008, the RO sent the appellant a letter advising her generally of the evidence necessary to substantiate a claim of entitlement to dependency and indemnity compensation benefits.  That letter did not comply with Hupp.  Indeed, the Appellant was not informed of the disabilities for which service connection was in effect at the time of the Veteran's death, and how to establish service connection for the cause of the Veteran's death based on a disorder not service connected at the time of his death.  While the appellant has submitted a Notice of Disagreement and a VA-Form 9, nothing in these documents suggests that she has actual knowledge of the Veteran's service connected disabilities, or how to establish service connection for the cause of death based on a disorder not service connected at the time of death.  Thus, notice addressing these matters should be provided on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include an explanation of the information or evidence needed to establish a claim for service connection for the cause of the Veteran's death in a manner consistent with the decision in Hupp. 

2.  Thereafter, the RO must review the claim of entitlement to service connection for the cause of the Veteran's death.  If the benefit sought remains denied, issue a supplemental statement of the case to the appellant and her representative, and provide an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes submitting medical evidence showing a relationship between the cause of the Veteran's death and his military service and/or a service connected disorder.


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


